UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4700


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JESUS CERVANTEZ-RUIZ,

                    Defendant - Appellant.



                                      No. 18-4701


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JESUS CERVANTEZ-RUIZ,

                    Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of North Carolina,
at Wilmington. Louise W. Flanagan, District Judge. (7:17-cr-00024-FL-1; 7:18-cr-
00069-FL-1)


Submitted: June 20, 2019                                         Decided: June 24, 2019
Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jaclyn L. DiLauro, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jesus Cervantez-Ruiz pled guilty to illegal reentry of an aggravated felon, in

violation of 8 U.S.C. § 1326(a), (b)(2) (2012). The district court sentenced Cervantez-

Ruiz to 16 months’ imprisonment, the high end of his advisory Sentencing Guidelines

range. Based on this new criminal conduct, the court revoked Cervantez-Ruiz’s term of

supervised release on a prior conviction for the same offense and sentenced him to a

consecutive term of 10 months’ imprisonment, the high end of his advisory policy

statement range. Cervantez-Ruiz timely appealed both sentences, and we consolidated

the appeals. We affirm.

      Cervantez-Ruiz first argues that both of his sentences are procedurally

unreasonable because the district court did not adequately explain its reasons for the

chosen sentences and did not sufficiently respond to Cervantez-Ruiz’s arguments for

lesser sentences. We review an original criminal sentence for reasonableness “under a

deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007);

see United States v. King, 673 F.3d 274, 283 (4th Cir. 2012). “[F]or every sentence—

whether above, below, or within the Guidelines range—a sentencing court must place on

the record an individualized assessment based on the particular facts of the case before

it.” United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (internal quotation marks

omitted). Although the sentencing judge “need not robotically tick through the [18

U.S.C.] § 3553(a) [(2012)] factors,” United States v. Helton, 782 F.3d 148, 153 (4th Cir.

2015) (internal quotation marks omitted), he must “set forth enough to satisfy the

appellate court that he has considered the parties’ arguments and has a reasoned basis for

                                            3
exercising his own legal decision-making authority,” United States v. Blue, 877 F.3d 513,

518 (4th Cir. 2017) (internal quotation marks omitted).

      We review a sentence imposed upon revocation of supervised release to determine

whether it “falls outside the statutory maximum or is otherwise plainly unreasonable.”

United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (internal quotation marks

omitted). A supervised release revocation sentence is procedurally reasonable if the

district court has considered the Sentencing Guidelines’ Chapter Seven advisory policy

statement range and the 18 U.S.C. § 3553(a) factors it is permitted to consider in a

supervised release revocation case, see 18 U.S.C. § 3583(e) (2012); United States v.

Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006), and has adequately explained the chosen

sentence, although it need not explain the sentence in as much detail as when imposing an

original sentence, United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

      Based on our review of the record, we conclude that the district court’s

explanation for Cervantez-Ruiz’s within-range sentences did not render either sentence

procedurally unreasonable. The district court was actively engaged in the sentencing

hearing, heard and appropriately responded to argument from counsel and allocution

from Cervantez-Ruiz, and sufficiently explained its reasoning to allow for meaningful

appellate review.

      Cervantez-Ruiz next argues that his sentences violate the Double Jeopardy Clause

of the Fifth Amendment because he is being punished twice for the same conduct. As

Cervantez-Ruiz acknowledges, however, this claim is foreclosed by Circuit precedent.

See United States v. Woodrup, 86 F.3d 359, 361-63 (4th Cir. 1996) (holding Double

                                            4
Jeopardy Clause does not prohibit Government from criminally prosecuting and

punishing offense which has formed basis for revocation of term of supervised release).

      We therefore affirm the district court’s judgments.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            5